Case 19-04171-dd     Doc 243    Filed 06/30/21 Entered 06/30/21 14:23:55          Desc Main
                                Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT

                            DISTRICT OF SOUTH CAROLINA

IN RE:                          )
                                )                 B/K Case No. 19-04171-DD
MARC K. KNAPP                   )                 Chapter 7
                                )
                Debtor.         )                 ORDER AUTHORIZING SALE
________________________________)                 OF ASSET

This proceeding comes before the Court on the application of Kevin Campbell, Trustee for
authority to sell free and clear of liens the estate's interest in the real property commonly
referred to as the Estate’s interest in 60 Snake Bite Holler Lane, Burnsville, NC to Peter
Hyde and Sarah Hyde, or their assigns, for Three Hundred Fifty Thousand and 00/100
($350,000.00) dollars.

The Court has been informed that all parties in interest have been notified of the intention
to sell said property and that no objection to the proposed sale has been received or filed
by any party with the Court. The Trustee has represented to the Court that such sale is in
the best interest of creditors of the estate. The Trustee also has informed the Court that
the tax lien claimed by United States of America (Internal Revenue Service) against said
property should be paid upon the sale of said property. It is therefore,

ORDERED, ADJUDGED, AND DECREED, that the Trustee is authorized to sell and to
convey the estate's interest in the above-described property.

AND IT IS SO ORDERED.

 FILED BY THE COURT
     06/30/2021




                                                 David R. Duncan
                                                 US Bankruptcy Judge
                                                 District of South Carolina


  Entered: 06/30/2021
